Citation Nr: 1130852	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for coronary artery disease status post coronary artery bypass surgery.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a prostate disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1953 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's April 2011 Board hearing and the Veteran has waived initial RO consideration of this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A VA examiner has indicated that the Veteran had hearing loss during active service.

2.  There has been no demonstration by competent clinical, or credible lay, evidence of record that coronary artery disease was present in service, that coronary artery disease was demonstrated to a compensable degree within a year of discharge from service, that the Veteran was exposed to herbicide agents during service, or that there is a nexus or link between current coronary artery disease status post coronary artery bypass surgery and the Veteran's active service.

3.  On April 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that withdrawal of appeal of the issues of entitlement to service connection for cataracts, entitlement to service connection for hypertension, and entitlement to service connection for a prostate disability is requested.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Coronary artery disease was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for cataracts, entitlement to service connection for hypertension, and entitlement to service connection for a prostate disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2008, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of him to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In that letter, the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file.  The Veteran identified multiple private treatment providers and he submitted medical records from those providers.

In August 2009, the Veteran underwent a VA audiological examination that addressed the bilateral hearing loss disability claim on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion from the August 2009 VA examiner concerning the Veteran's claim is adequate for deciding the claim.  The August 2009 VA examiner elicited information concerning the Veteran's military service and considered the pertinent evidence of record, including the Veteran's service treatment records.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between coronary artery disease and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence does not establish that the Veteran suffered an injury, disease or event noted during military service related to his heart, the Board finds that affording the Veteran an examination for the purpose of obtaining an opinion concerning a possible relationship between the Veteran's coronary artery disease status post coronary artery bypass surgery and his military service is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

II. Bilateral Hearing Loss Disability

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307, 3.309 (2010).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet.  App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that he has hearing loss as a result of being exposed to acoustic trauma while serving with aboard United States Navy ships.  Specifically, he states that he was exposed to gunfire from 8-inch guns aboard the USS Bremerton during the Korean War and gunfire from 5-inch guns aboard the USS Benjamin Stoddert during the Vietnam War.  He also states that the noise from the engines could be deafening.  The Veteran's personnel records reveal that he served aboard the ships and during the time periods as stated.

The Veteran's June 1953 service entrance examination noted bilateral whisper and spoken voice test results of 15/15.  Reenlistment examinations in September 1957, September 1961, and July 1965 also showed bilateral whisper and spoken voice test results of 15/15.  A July 1969 reenlistment examination contained audiometric test results.  The results were normal and all the recorded decibel levels were below 20 bilaterally at the frequencies from 500 to 6000 Hertz.  The Veteran's June 1973 separation examination also included audiometric test results.  The decibel level had increased for both ears at each frequency.  Additionally, at 500 Hertz, the decibel level was 25 for both ears.  At 6000 Hertz, the decibel level was 25 for the right ear and 40 for the left ear.

Post-service treatment records contain private audiograms showing that the Veteran carries a diagnosis of bilateral hearing loss and that he has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  However, none of the private medical professionals commented on the etiology of the Veteran's hearing loss.

At an August 2009 VA audiological examination, the examiner reviewed the claims file and noted the Veteran's report of in-service noise exposure to gunfire and engine noise while he was aboard ships.  Post-service noise exposure was denied.  The reported audiometric findings demonstrated right ear and left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The right ear had a moderate to severe sensorineural hearing loss and the left ear had a mild to moderate sensorineural hearing loss.

The VA examiner expressly stated that the Veteran's present hearing loss is less likely as not caused by or the result of his service-connected hearing loss.  The examiner noted that the 1973 audiogram had a finding of hearing loss but the rest of his audiograms in service were all within normal limits.  The examiner stated that a lot of factors can be considered a probable cause of the Veteran's hearing loss including aging, hypertension, and hypercholesterolemia.  The examiner also stated that age affects high frequencies more than low, and men rather more than women.  According to the examiner, one early consequence is that even young adults lose the ability to hear very high frequency tones above 15 or 16 kHz.  Despite this, the examiner indicated that age-related hearing loss may only become noticeable later in life.  Additionally, the examiner stated that the effects of age can be exacerbated by exposure to environmental noise, whether at work or in leisure time.

Although the August 2009 VA examiner provided what seemed like a negative opinion, the examiner also indicated that the Veteran had service-connected hearing loss.  The examiner also characterized the audiogram from the Veteran's 1973 separation examination as showing hearing loss.  The examiner appeared to attribute other possible factors to the cause of the Veteran's hearing loss.  Nevertheless, the examiner's opinion regarding what the 1973 separation examination showed concerning hearing loss and the characterization that the Veteran has some "service-connected hearing loss" tends to show that the Veteran does in fact have hearing loss that originated in military service.

At the least, the Board finds that the evidence of record as a whole is in equipoise as to a nexus to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss had its onset during active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.385.

III. Coronary Artery Disease Status Post Coronary Artery Bypass Surgery

As noted previously, service connection is generally warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for arteriosclerosis (coronary artery disease) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.

(The Board notes that the provisions of 38 C.F.R. § 3.309(e) were amended during the pendency of the appeal in order to include additional presumptive diseases.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  Ischemic heart disease (including coronary artery disease) is among the listed additional diseases.)

The Veteran asserts that he has coronary artery disease (that resulted in coronary artery bypass surgery) due to his diet during his career in the United States Navy.  He believes that he obtained a high cholesterol level from regularly eating meals that consisted of bacon and eggs.  The Veteran acknowledges that his heart disease was discovered many years after service but he believes that the diet was the precursor to the disability.  Additionally, in the prosecution of multiple claims, the Veteran has indicated that he may have been exposed to Agent Orange.

The Veteran's entrance and separation examinations were normal regarding the heart.  Additionally, chest x-rays taken during the examinations were negative or within normal limits.  Moreover, chest x-rays were also taken in October 1953, March 1955, January 1956, August 1957, September 1957, September 1961, June 1965, and October 1970.  The chest x-rays were each characterized as negative or within normal limits.  No reference was made in the service records to heart disease or any symptoms related to the heart.

Post-service medical records include an October 1989 treatment record from Dr. H.M.D.  Although the record primarily pertains to treatment for back pain, Dr. H.M.D. noted that the Veteran had no history for cardiopulmonary disease.  This type of evidence weighs against any continuity of symptomatology since military service.  However, it is consistent with the Veteran's statements that he did not have coronary artery disease until many years after service.  At his Board hearing, he testified that he believed he was initially informed that he had heart disease in approximately 2000.

Additional post-service evidence includes records dated in December 1995 from Summit Medical Center.  The records reflect that the Veteran complained of chest pain at that time.  A chest x-ray was normal and the impression was chest pain with an unknown etiology.  The earliest medical evidence possibly pertaining to heart disease is a February 2002 x-ray report indicating that the Veteran had an atheromatous aorta.  This report differed from the multiple chest x-rays that had been taken previously.  The Veteran was initially diagnosed with coronary artery disease by Dr. C.A.Z. in June 2006.  In July 2006, the Veteran underwent coronary artery bypass surgery by Dr. P.V.P.  Since that time, he has carried a diagnosis of coronary artery disease status post coronary artery bypass surgery.  None of the private medical professionals that have treated the Veteran for coronary artery disease have provided an opinion on a possible relationship to his service.

In the Veteran's case, there has been no demonstration by competent clinical, or credible lay, evidence of record that coronary artery disease was present in service, that coronary artery disease was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between current coronary artery disease status post coronary artery bypass surgery and the Veteran's active service.  Both the medical and lay evidence shows that the Veteran had heart problems many years after his separation from service.  Additionally, coronary artery disease was not diagnosed until June 2006, which was over 30 years after service.  Moreover, no health professional has related the Veteran's coronary artery disease to his period of active service.  As noted previously, the Board does not find that a remand is warranted for a VA examination for this claim.  Here, the Veteran has not provided a plausible in-service injury, disease, or event to which his current disability could be related.  The Board does not find that his theory regarding his United States Navy diet constitutes an in-service injury, disease, or event.  He has provided no competent evidence indicating that the Navy's "bacon and eggs" diet is equivalent to an injury, disease, or event that can cause coronary artery disease.  Thus, an examination is not warranted.

Based on the foregoing, as coronary artery disease did not manifest to a compensable degree within one year of discharge from service and coronary artery disease status post coronary artery bypass surgery has not been etiologically related to service by competent clinical evidence of record, service connection coronary artery disease status post coronary artery bypass surgery is not warranted on a direct basis or on a presumptive basis concerning chronic diseases.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In addition, the evidence does not show that the Veteran was exposed to an herbicide agent such as Agent Orange during military service.  In a June 2008 statement, the Veteran specifically stated that he did not disembark from his ship (USS Benjamin Stoddert) during the Vietnam era.  He indicated that the ship provided offshore support to the troops.  Additionally, personnel records do not show that the Veteran had service in the Republic of Vietnam.  

VA Compensation & Pension Service has initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even "blue water vessels" that did so temporarily.  None of the ships that the Veteran served aboard, including the USS Benjamin Stoddert, is among the listed ships that operated in inland waterways or docked to the shore.  See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010 and June 2010).  

A veteran's presence at some point on the landmass or inland waters of Vietnam is required in order to benefit from a regulatory presumption of herbicide exposure
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The evidence does not show that the Veteran served in Vietnam in the instant case.  Additionally, the evidence does not suggest that the Veteran was actually exposed to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  Consequently, the Board concludes that service connection for coronary artery disease status post coronary artery bypass surgery is also not warranted on a presumptive basis regarding exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

IV. Cataracts, Hypertension, and a Prostate Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. §§ 20.202, 20.204 (2010).  In testimony at the April 13, 2011 Board hearing, the Veteran indicated a desire to withdraw the issues of entitlement to service connection for cataracts, entitlement to service connection for hypertension, and entitlement to service connection for a prostate disability.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for coronary artery disease status post coronary artery bypass surgery is denied.

The appeal of the issues of entitlement to service connection for cataracts, entitlement to service connection for hypertension, and entitlement to service connection for a prostate disability is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


